Title: Message to Lieutenant Governor Hutchinson on the Command of Castle William, 20 November 1770
From: Adams, John,Cushing, Thomas,Hawley, Joseph,Adams, Samuel,Hancock, John,Worthington, John,Pickering, John Jr.,Warren, James,Whitcomb, John,Massachusetts House of Representatives
To: Hutchinson, Thomas,Lieutenant Governor of Massachusetts Bay Colony


      
      
      MS not found. Printed: Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 171–172. Prepared by the committee on the state of the province, appointed 16 October (see calendar entry for 16 Nov., above).
      After its exchange of messages with Hutchinson on the Castle William controversy in mid-October (see calendar entry for 23 Oct., above), the House ordered the committee on the state of the province to take affidavits from Capt. John Phillips, former commander of the fort, and from Stephen Hall, former chaplain of the post (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 145). Hutchinson recalled that the House “gave him notice by a committee, that they should proceed to examine witnesses present at the transfer of Castle William, and that he might be present at the examination, if he thought fit. This he did not think in character, but did not think proper to interrupt them” (Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:224).
      The committee report based on these investigations was presented in the form of a message to Hutchinson. As adopted by the House on 20 November, the message remonstrated against the Lieutenant Governor’s having, “merely in Obedience to Instructions,” surrendered command of Castle William, “a Power . . . which by the Charter is vested in him for the Safety of the People” and prayed that Hutchinson would “take effectual Measures, that the Power of garrisoning his Majesty’s Castle-William, may be restored to the Governor of the Province to whom it by Charter it belongs.”
     